Citation Nr: 1400519	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-35 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to March 22, 2006, and to a rating in excess of 70 percent as of March 22, 2006, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 22, 2006.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1962 to September 1973.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This case was previously before the Board and in a September 2011 decision, the Board denied an initial rating in excess of 30 percent prior to September 1, 2006, and a rating in excess of 50 percent beginning September 1, 2006, for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In an April 2012 Order, the Court granted a Joint Motion of the Parties and remanded the case to the Board for action consistent with the Joint Motion.  In September 2012, the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that in a June 2013 rating decision, the Veteran was granted a 70 percent disability rating beginning March 22, 2006, for PTSD and was granted entitlement to TDIU beginning March 22, 2006.  Those decisions do not constitute a full grant of the benefits sought on appeal.  However, the Board has limited its consideration accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).

The issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) prior to December 20, 2005, is addressed in the REMAND attached to this decision.  



FINDINGS OF FACT

1.  Prior to December 20, 2005, the occupational and social impairment from the Veteran's PTSD more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Beginning December 20, 2005, the occupational and social impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity.

3.  Prior to December 20, 2005, the Veteran's combined disability rating was 40 percent.  

4.  Beginning December 20, 2005, the Veteran's combined disability rating is 70 percent and the Veteran is unable to obtain and maintain substantially gainful employment due to the effects of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent prior to December 20, 2005, for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating of 70 percent, but not higher, beginning December 20, 2005, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for schedular TDIU prior to December 20, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

4.  The criteria for TDIU have been met beginning December 20, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and representative of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record shows that the Veteran was mailed letters in November 2003, July 2006, and December 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2006 and December 2012 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board also finds that the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record, VA Medical Center treatment records have been obtained, and the Veteran was provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2013).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2013).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At a March 2004 VA examination, the Veteran reported that his primary psychiatric symptom was mild depression.  He reported that his depression was intermittent and did not occur every day.  The Veteran reported experiencing irritability.  The Veteran reported that he had two daughters and two sons and that he got along with to varied degrees.  He reported that he had been married for 41 years, and that other than a year long separation approximately 10 years prior, they had been together the entire 41 years.  The Veteran reported that he only really spoke to two people and other than that, he basically stayed away from people.  He reported that he enjoyed planting tomatoes in the summer and hunting in the winter, but that lately, it had become increasingly difficult to shoot deer.  He reported that he did not attend church.  The Veteran reported that he was currently working in sales for a lumber yard.  He denied a history of abusiveness and reported that he did not currently drink to excess.  The Veteran reported that he had difficulty sleeping and that he had nightmares approximately two or three days per week.

Upon mental status examination, the Veteran was alert and oriented.  There was no evidence of delusions, hallucinations, or ideas of reference.  The Veteran made good eye contact and his hygiene was good.  The Veteran denied current suicidal and homicidal thoughts, but reported that in the past he had contemplated shooting himself.  All forms of the Veteran's memory were intact.  The Veteran denied obsessive or ritualistic behavior.  The Veteran's movements were agitated, he was very uncomfortable talking about his personal feelings, his affect was anxious with some depression, and his mood was dysphoric.  The Veteran denied problems with impulse control.  The examiner did not diagnose PTSD at the time of the examination and rather, diagnosed dysthymic disorder with occasional exacerbations and assigned a Global Assessment of Functioning scale (GAF) score of 60.  

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).    

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).    

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

At a September 2006 VA psychiatric examination, the Veteran reported that he had been married for 45 years and had three children.  He reported that he stopped working full-time in 2004, at which time he had been working for a builder's supply company.  He reported that he was not working because he had a dispute with his employer and was laid off.  The Veteran reported that he was currently receiving mental health counseling at the VA Medical Center and had been prescribed a psychiatric medication regimen that included Wellbutrin, Zoloft, and Seroquel.  He reported that he was not quite as edgy or cheerful while taking medication, but that he did sleep better as a result of his nightmares occurring with less frequency.  The Veteran reported that he experienced at least two nightmares a month despite taking medication.  He reported that he experienced memory problems and that he had anger issues.  The Veteran stated that he was unable to get along with others and that he came close to having a physical altercation with his last employer as a result.  The Veteran reported that he had a disregard for authority figures.  The examiner noted that the Veteran became so distressed during the interview that he had trouble fully describing his experiences while service in the Republic of Vietnam.  The Veteran reported experiencing routine symptoms of anxiety, depression, insomnia, crying spells, nightmares, and anger control problems.  He indicated that he had temper tantrums approximately once a month.  

Upon mental status examination, the Veteran was found to be extremely anxious and agitated and provided numerous pieces of unsolicited and irrelevant data at times.  The Veteran exhibited quite a bit of social anxiety; but he presented as an attractive, articulate, verbal, well-dressed, and well-groomed individual who was overall mentally intact and cooperative.  The Veteran's thought processes were logical, coherent, and relevant; his speech was well-understood; and he seemed intelligent.  The Veteran was noted to have poor social skills.  The Veteran was oriented to time, place, person, and situation.  His affect was labile.  The Veteran's general fund of information was good and his verbal comprehension was good.  The Veteran displayed a good deal of psychomotor agitation, his concentration was poor, and he reported his short-term memory was poor.  The Veteran exhibited a great deal of anguish about his mental disabilities.  He denied hallucinations and delusions, but indicated that he had been suicidal in the past.  The Veteran was noted to have diminished social interest, detachment, and a foreshortening of his future.  

The examiner diagnosed PTSD and major depressive disorder secondary to PTSD.  The examiner noted that the Veteran's PTSD symptoms alone warranted a GAF of 55 and that his major depression symptoms warranted a GAF of 45.  In sum, the examiner noted that the Veteran's main problem was his depression, which was secondary to his PTSD.  The examiner noted that the Veteran's mental condition had been characterized by severe agitated depression for many years.  

At a July 2010 VA psychiatric examination, the Veteran reported that he was isolated, that he did not like being around strangers, and that he only had two friends that he saw a few times per year.  He reported that he had been married for over 40 years and had four children and four grandchildren.  The Veteran reported that his family had been very supportive of him since he began to seek PTSD treatment in 2006.  The Veteran reported that he enjoyed being outside working on his three acres of land, that he read mystery novels, wrote sermons, and watched a few hours of TV.  The Veteran reported that he was often bored, but not lonesome.  The Veteran reported that he nearly attempted suicide in the 1980s.  He reported that he had a history of being violent and assaultive and that he experienced road rage, which was controlled by his meds and no longer having to answer to a boss.  The Veteran reported that he was unable to function with a supervisor.  The Veteran reported that he experienced difficulty sleeping as a result of nightmares.

Upon mental status examination, the Veteran was noted to be clean, neatly groomed, and appropriately dressed.  He displayed psychomotor activity in the form of handwringing, restlessness, fatigue, tenseness, and other signs.  The Veteran was noted to become tearful when discussing his experiences in the Republic of Vietnam.  The Veteran was at times cooperative and attentive toward the examiner, but at other times was manipulative, suspicious, and irritable with the examiner.  The examiner noted that the Veteran was initially edgy and suspicious, but that he gradually became more trusting.  The Veteran's affect was constricted; his mood was anxious, agitated, and dysphoric; and he was easily distracted and had a short attention span.  The Veteran was unable to complete serial sevens and was unable to spell a word forward and backward.  The Veteran was intact to person, time, and place.  His though process was rambling and racing.  The examiner noted that at the outset of the examination, the Veteran stated his concerns regarding being mistreated and had to be forcefully reminded to move on to the other issues of the examination.  The Veteran exhibited preoccupation with one or two topics and paranoid ideation.  The Veteran exhibited persecutory delusions that were persistent.  The Veteran was noted to understand the outcome of his behavior and he understood that he had a problem.  The Veteran did not exhibit hallucinations or inappropriate behavior and he was able to interpret adverbs appropriately.  There was no evidence of ritualistic or obsessive behavior.  The Veteran was noted to experience panic attacks more than monthly that were severe in nature.  The panic attacks were noted to last seconds to minutes at a time and forced him to stay away from disruptive and unfamiliar crowds.  There was no evidence of homicidal or suicidal thoughts.  The Veteran's impulse control was fair and while he did not have episodes of violence, he would blow up at his spouse at least monthly for no apparent reason.  The Veteran's remote and immediate memory was mildly impaired, but his recent memory was normal.  He had difficulty recalling his phone number and the last four digits of his social security number.  

The examiner diagnosed PTSD and depressive disorder not otherwise specified (NOS) and noted that the depression was interactive with his PTSD and could not be separated.  The examiner assigned a GAF of 55.  The examiner noted that the Veteran's PTSD caused him to have difficulty maintaining performance in employment, maintaining family role functioning, and maintaining social and interpersonal relationships.  The examiner noted that the Veteran's prognosis was poor.  The examiner noted that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as thinking, work, and mood.  

At a June 2013 VA psychiatric examination, the Veteran reported that he had been married for over 50 years and had four children, one of which was deceased.  He reported that he felt badly about the way he had treated his wife and children over the years, in that he was angry and had verbal outbursts.  The Veteran reported that he did not have many friends and that while he went to church, he did not attend one specific church regularly.  The Veteran reported that he was retired and that he last worked in 2004, at which time he had been let go from his job.  The Veteran reported that prior to his retirement in 2004, he had experienced difficulty maintaining a job for a long period of time and had worked a number of different jobs over the years as a result.  The Veteran reported current symptoms of avoidance, diminished interest and participation in significant activities, feelings of detachment or estrangement from others, a sense of a foreshortened future, difficulty falling or staying asleep, irritability and angry outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran also reported experiencing depression, anxiety, suspiciousness, panic attacks, memory loss, sleep impairment, disturbances in motivation and mood, impaired impulse control, and difficulty establishing and maintaining effective work and social relationships.  

Upon mental status examination, the Veteran was found to be casually dressed and well groomed.  He was articulate, verbal, and generally cooperative with the evaluation.  The examiner noted that it was very difficult to establish a rapport with the Veteran.  The Veteran was tense and anxious and his affect was significantly depressed.  The Veteran was restless throughout the examination and his social skills were poor.  The Veteran's thought process was logical, coherent, and relevant.  He was well oriented to time, place, person, and situation.  His reasoning and judgment were good.  The Veteran had some mild decline in concentration and short-term memory, but it did not significantly impact his ability to function.  The Veteran denied homicidal ideations and recent suicidal ideations. 

The examiner diagnosed PTSD and major depressive disorder NOS and assigned a GAF of 45 to 50.  The examiner noted that the Veteran's major depression was secondary to his PTSD and therefore, the symptoms resulting from each were impossible to separate out.  The examiner noted that the Veteran's PTSD was productive of occupation and social impairment with deficiencies in most areas.  The examiner noted that the Veteran continued to exhibit signs of moderate depression with crying spells, anhedonia, feelings of guilt over how he treated his wife and kids, fatigue, and reduced concentration.  

A review of the record shows that the Veteran has also received fairly regular mental health treatment and medication management at a VA Medical Center since approximately 2005.  A review of the treatment records shows that the Veteran routinely reported symptoms of anxiety, memory loss, depression, anhedonia, sleep impairment, nightmares, difficulty concentrating, anger, irritability, hypervigilance, increased startle response, and feelings of guilt over past behavior.  He has generally presented with a restricted affect, depressed or anxious mood, ruminative thought process, halting speech, and tearfulness.  The Veteran was routinely assigned GAF scores ranging between 45 and 55.  Additionally, there is no indication from the VA Medical Center mental health treatment notes of record that the Veteran has reported symptoms that are more severe than those described at his various VA examinations.  

In June 2012, the Veteran and his representative sent a copy of the Veteran's claims file for review and a psychiatric evaluation by a private psychologist, Dr. J.M. Based on a review of the record, Dr. J.M. opined that the Veteran had PTSD with concomitant depression since he returned from serving in the Republic of Vietnam and that since then, he had deficiencies in family relations, mood, ability to function appropriately and effectively, impulse control, and his ability to adapt in stressful circumstances.  Dr. J.M. noted that it was his opinion that the Veteran was not a malingerer and that there was no evidence that the Veteran created or exaggerated his psychological symptoms.  

Dr. J.M. opined that despite the Veteran's failure to recognize or acknowledge the existence or severity of his psychological symptoms, it was clear based on the record in total; to include lay statements from the Veteran's spouse, daughter, and former employer; that the Veteran's PTSD symptoms had caused significant social, occupational, and family impairment for quite some time.  Dr. J.M. further noted that in his opinion, the Veteran's PTSD symptoms and concomitant depression reached a breaking point in 2004, at which time the Veteran was let go from his job as a result of the impact of the symptoms on his work performance.  

Dr. J.M. further opined that the Veteran was unable to maintain a substantially gainful occupation as a result of his PTSD symptoms and that he had been unable to do so since 2004.  Dr. J.M. noted that in his experience, many combat Veteran's experienced a worsening in their PTSD symptoms when they stopped working.  Based on a review of the record, Dr. J.M. believed that was especially true in the Veteran's case as he seemed far worse when he was seen for mental health treatment at the VA Medical Center after he had been out of work for approximately two years.  Additionally, Dr. J.M. noted that based on a review of the Veteran's September 2006 VA examination report, the Veteran's PTSD symptoms were far worse than they were at his previous VA examination.  He reported that was evidenced by the fact that the Veteran was assigned a GAF of 45 and was noted to have recurrent and severe depression resulting from his PTSD, an indication that the Veteran was very significantly impaired by his PTSD.

Also of record are several lay statements in support of the Veteran's claim.  In an August 2006 statement, the Veteran's spouse reported that the Veteran had been severely depressed since serving in the Republic of Vietnam.  She reported that he had trouble keeping a job as a result of confrontations with supervisors.  She reported that he was a cold and distant father to their children and a cold and distant husband, which nearly led to their divorce.  She reported that the Veteran experienced chronic sleep impairment, to include violent nightmares.

In a May 2012 statement, the Veteran's daughter reported that she saw her father several times a week and had personally observed the impact of his psychiatric symptoms on his everyday life.  She reported that her father used to help out around the house and do yard work, but over the last several years, she and her family had to take over the chores as her father stopped doing them.  She noted that she believed her father's depression was the cause of his unwillingness to perform those tasks.  She reported that he often told her that he did not feel up to doing the chores and that in general, her father just seemed sad.  She also noted that her father did not like to leave the house and preferred to stay at home away from people.  She noted that her father spent the majority of his time in his chair and did not interact with people, including her mother.  She reported that he did not answer the phone because he did not want to speak to people, even when it was members of the family calling.  The Veterans' daughter also reported that the Veteran had no social life and only had one friend that he rarely spoke to.  She reported that when the Veteran and her mother received visitors at the house, the Veteran withdrew and went outside to his shed by himself.  She reported that he missed the majority of their family functions due to his depression and anger and that even when he promised to attend, he usually canceled at the last minute.  She reported that the Veteran had even stopped attending church and hunting, activities that he used to enjoy.  

Also of record is a May 2012 statement from the Veteran's former employer, Mr. J.F.  In that statement, Mr. J.F. reported that he became the owner of the lumber yard in which the Veteran was employed as lumber yard supervisor in April 2003.  Mr. J.F. noted that soon after he became the Veteran's supervisor, he realized that the Veteran was not suited to his position as lumber yard supervisor.  He noted that the position of lumber yard supervisor included duties such as working in the lumber yard, and maintaining organization of the yard, and reported that the job was the most stressful of the company.  Mr. J.F. noted that on many occasions the Veteran became easily overwhelmed by his job duties and that he was very stressed out or gloomy the majority of the time.  Mr. J.F. reported that this made it difficult for the Veteran to effectively perform his duties as the lumber yard was frequently unkempt and the Veteran appeared to have no motivation to do anything about it.  Further, Mr. J.F. reported that the Veteran was unable to effectively supervise and relate to his co-workers as he had difficulty getting along with others and was unable to maintain effective workplace relationships.  Mr. J.F. reported that when it became clear that the Veteran's position as lumber yard manager was too much for him, he moved the Veteran into a salesman/cashier position in the store in an effort to retain him.  In that position, the Veteran continued to be depressed and gloomy the majority of the time and was unmotivated and disinterested.  Mr. J.F. reported that at that point, the Veteran's employment at his company was no longer working out and the Veteran was terminated.  

The Board finds that the Veteran is entitled to a 70 percent rating beginning December 20, 2005, for PTSD, the date of the VA Medical Center treatment note which first showed a worsening in his PTSD symptoms.  The Veteran's PTSD symptoms more nearly approximated deficiencies in most areas beginning at that time.  The Board notes that at the December 20, 2005, VA Medical Center mental health consultation the Veteran endorsed significant symptoms such as depression, anxiety, irritability, angry outbursts, sleep impairment, isolation, and avoidance.  He was noted to have a restricted affect at that time and the examiner noted he was tearful when recounting his traumatic experiences.  The examiner at that time assigned a GAF of 47, which is indicative of rather serious impairment.  The record indicates that the Veteran had significant impairment in his ability to effectively maintain social and occupational relationships since at least the time of his December 20, 2005, mental health consultation.  Also, based on the symptoms reported at that time, the Veteran's social and occupational functioning seemed to have significantly worsened since his last VA examination in March 2004.  Additionally, the symptoms reported at the December 20, 2005, VA Medical Center mental health consultation were very similar in type and severity to those reported at his March 2006 VA Medical Center mental health treatment visit and his September 2006 VA examination, which were used to support the 70 percent rating awarded from March 2006.  Therefore, the Board finds that the symptoms exhibited by the Veteran for the period beginning December 20, 2005, more closely approximate those contemplated by a 70 percent disability rating.   38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination report and the VA Medical Center mental health treatment records do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent rating for a psychiatric disability beginning December 20, 2005.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in deficiencies in most areas is sufficient to warrant a 70 percent disability rating beginning December 20, 2005, even though all the specific symptoms listed for a 70 percent rating are not manifested.  

Consideration has been given to assigning a higher rating prior to December 20, 2005, for PTSD.  However, the Board finds that there is no reasonable basis for concluding that the Veteran's PTSD was productive of social and occupational impairment that was worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to December 20, 2005.  At the March 2004 VA examination, the Veteran reported that he had a good relationship with his wife and children.  He reported that his depression was mild and intermittent.  There was no evidence of suicidal or homicidal ideations and there was no indication of symptoms such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, in that he was only able to retain highly learned material and he forgot to complete tasks; impaired judgment; or impaired abstract thinking.  Furthermore, the few VA Medical Center treatment notes of record prior to December 20, 2005, do not show impairment more severe than that reported at the Veteran's March 2004 VA examination.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 30 percent prior to December 20, 2005.  

Consideration has been given to assigning a higher rating as of December 20, 2005.  However, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment as of December 20, 2005, has more nearly approximated total than deficiencies in most areas.  There is no indication from the evidence of record that the Veteran had total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or significant memory loss (such as for names of close relatives, own occupation or own name).  In fact, while the Veteran was noted to have persistent paranoid delusions at the time of his July 2010 VA examination, there was no indication of memory loss that was worse than mild, he did not have any sort of suicidal or homicidal ideations; and while his daughter reported in May 2012 that he had lost interest in performing household chores, there is no indication that he was unable to perform them as a result of his PTSD or that his ability to perform activities of daily living, to include personal hygiene, was lost.  Further, even the June 2012 private psychologist did not indicate that a thorough review of the record showed the Veteran to have total social and occupational impairment as a result of his PTSD.  Therefore the Board finds that the preponderance of the evidence is against the assignment of a higher rating than 70 percent as of December 20, 2005.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).   

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the disability are inadequate.  There must be a comparison between the level of severity and the symptomatology of the disability with the rating criteria for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or frequent emergency treatment for his PTSD.  While the Veteran has not worked since April 2004, the issue of entitlement to a TDIU has been addressed separately.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted herein.  Accordingly, the Board finds that referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to TDIU 

The Veteran has already been awarded entitlement to TDIU as of March 22, 2006.  Therefore, the Board will only address entitlement to TDIU prior to that date.  

For the period prior to December 20, 2005, the Veteran was service-connected for PTSD, rated 30 percent, and diabetes mellitus, rated 10 percent.  The Veteran's combined rating prior to December 20, 2005, was 40 percent.  

Accordingly, the Veteran did not meet the schedular criteria for consideration for a TDIU prior to December 20, 2005.  38 C.F.R. § 4.16(a) (2013).  Therefore, entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted prior to December 20, 2005.  

Based on the increased rating granted for the Veteran's PTSD in this decision, as of December 20, 2005, the Veteran is service-connected for PTSD, rated 70 percent, and diabetes mellitus, rated 10 percent.  The Veteran's combined disability rating is 70 percent as of December 20, 2005.  Therefore, the Veteran meets the schedular criteria for consideration for TDIU for that period.  38 C.F.R. § 4.16(a) (2013).  

The Veteran has reported that he last worked in a lumber yard in 2004 and was let go from that job as a result of his symptoms of PTSD and that he has been unable to obtain and maintain substantially gainful employment since that time as a result of his PTSD.

A review of the record shows that the Veteran has completed two years of college.  He has worked numerous jobs in his past, but his most significant employment consisted of owning and operating a maintenance company from September 1990 to September 1999 and working as a contractor and salesman at a lumber yard from September 1999 to April 2004.  The Veteran reported that he became too disabled to work as a result of his PTSD in April 2004.   

A review of the record shows that the Veteran was let go from his position in a lumber yard in 2004.  The Veteran's former employer submitted a May 2012 statement which detailed the Veteran's inability to perform his job duties as a result of his PTSD symptoms and that after a failed attempt to make accommodations for the Veteran's PTSD symptoms, his employment was terminated.  

Additionally, the July 2010 VA examiner, the May 2012 private psychologist, and the June 2013 VA examiner have all indicated that the Veteran's PTSD symptoms render him unable to obtain and maintain gainful employment.  The Veteran's symptoms prevent him from maintaining effective workplace relationships, the Veteran has a history of difficulty interacting with persons in authority, and the Veteran's depression significantly affects his mood and motivation.  

In light of the Veteran's occupational background and the functional limitations described in the September 2006, July 2010, and June 2013 VA examination reports and the June 2012 private psychiatric evaluation, the Board finds that the Veteran's service-connected PTSD is sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level beginning December 20, 2005.  Thus, entitlement to a TDIU is warranted beginning December 20, 2005.


ORDER

Entitlement to a disability rating of 70 percent, but not higher, as of December 20, 2005, but not before, for PTSD is granted.

Entitlement to TDIU pursuant to 38 C.F.R. § 4.16(a) prior to December 20, 2005, is denied.

Entitlement to TDIU is granted as of December 20, 2005.


REMAND

The Board finds that additional development is required before the remaining issue on appeal is decided.  The Veteran does not meet the schedular criteria for assignment of TDIU prior to December 20, 2005.  However, a review of the record shows that the Veteran was last able to work in April 2004, when he was terminated his position due to his PTSD symptoms.  When a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for a TDIU of 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of TDIU.  38 C.F.R. § 4.16(b) (2013).

Therefore, the Board finds that the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) for the period prior to December 20, 2005, should be referred to the Director of the Compensation and Pension Service for consideration.  38 C.F.R. § 4.16 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation and Pension Service for consideration of whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b) prior to December 20, 2005.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


